JiPER CURIAM1.
The Judiciary Commission of Louisiana filed charges alleging misconduct against J. Bruce Naccari, Judge, First Parish Court, Parish of Jefferson, in connection with his guilty plea to federal wire fraud. A formal hearing before the commission was held January 21,1995. Naccari was properly notified of the hearing but did not appear except through counsel. The commission filed with this Court its findings of fact, conclusions of law and recommendation. Under La. Const, art. 5, § 25(C), the commission recommended that Naccari be disqualified from exercising any judicial function, without loss of salary, during the pendency of proceedings in the Supreme Court, and after due proceedings, be removed from office as a judge of the First Parish Court for the Parish of Jefferson.
hOn February 2, 1995, this Court ordered that Naccari be disqualified from exercising any judicial function, without loss of salary, during the pendency of the proceedings. On February 22, 1995, the court ordered that Naceari’s disqualification be without pay or other emoluments of office pending final disposition of the matter.
Oral argument was heard February 20, 1995. Since the terms of Naecari’s federal guilty plea were conditional and could be withdrawn prior to final disposition, the Court was unable to take action on the commission’s charges until the federal court had disposed of the criminal matter. On June 22, 1995, by letter to the Secretary of State and the Justices of this Court, Naccari submitted his resignation from the office of Judge, First Parish Court, Parish of Jefferson. His resignation is to be effective June 30, 1995.
Since Naccari has resigned his judicial office, any further proceedings in this matter are moot. See In re Blanda, 624 So.2d 431 (La.1993). The right of the Disciplinary Board of the Louisiana State Bar Association to bring lawyer discipline proceedings against Naecari under the authority of 1974 La. Const, art. 5, § 25(D) is expressly reserved. See In re Huckaby, 95-0041 (La. 5/22/95), 656 So.2d 292.
_JsDECREE
It is the judgment of this Court that the resignation of J. Bruce Naccari from the office of Judge, First Parish Court, Parish of Jefferson, render the proceeding against him in this Court numbered 95-0-0227 as moot.
CASE DISMISSED AS MOOT.

. Judge Charles R. Lindsay, Court of Appeal, Second Circuit, participating as Associate Justice Pro Tempore, in place of Associate Justice James L. Dennis.
Lemmon, J., not on panel. Rule IV, Part II, § 3.